



Exhibit 10.7
PALMISANO RSU AWARD GRANT


WRIGHT MEDICAL GROUP N.V.
2017 EQUITY AND INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), in accordance with the Wright
Medical Group N.V. 2017 Equity and Incentive Plan, as such plan may be amended
from time to time (the “Plan”), hereby grants to the individual named below, who
shall be referred to as “Grantee”, a restricted stock unit award (the “RSU
Award”) for the number of ordinary shares of the Company (“Stock”) as indicated
below, which RSU and the issuance of such underlying shares of Stock shall be
subject to all of the terms and conditions of this Restricted Stock Unit Award
Agreement (this “Award Agreement”), which include the Terms and Conditions (the
“Terms and Conditions”) and any addendum established pursuant to Section 19 of
the Terms and Conditions (the “Addendum”), as well as the terms and conditions
of the Plan. This grant has been made as of the grant date indicated below,
which shall be referred to as the “Grant Date”.
Grant Number:
[ ]
Grantee:
[NAME]
Grant Date:
[DATE]
Total Number of Shares of Stock Subject to RSU Award:
[ ] shares of Stock, subject to adjustment as provided in the Plan.
Vesting Schedule:
Except as otherwise provided in the Terms and Conditions, Grantee’s interest in
the shares of Stock subject to this RSU Award shall vest and be issued in four
(4) equal as possible annual installments commencing on the August 15 next
following the one year anniversary of the Grant Date and thereafter on each
successive August 15 until fully vested; provided, however, that if the
foregoing schedule results in the vesting date of the first installment being
more than 13 months from the Grant Date, then, in such event, the RSU Award will
vest in four (4) equal as possible annual installments on each of the one-year,
two-year, three-year and four-year anniversaries of the Grant Date (each such
applicable vesting date, a “Scheduled Vesting Date”); provided further that in
all events the Participant remains continuously employed by or provides services
to the Company or any Affiliate through the applicable Scheduled Vesting Date.).
























--------------------------------------------------------------------------------









TERMS AND CONDITIONS


1.Plan and Award Agreement. This RSU Award is subject to these Terms and
Conditions and the Plan and the Company hereby represents that this RSU Award is
being made pursuant to and in conformity with the provisions of the Plan and is
a valid and binding RSU Award in accordance with its terms. If a determination
is made that any provisions of these Terms and Conditions is inconsistent with
the Plan, these Terms and Conditions shall control. All of the capitalized terms
used in these Terms and Conditions not otherwise defined herein shall have the
same meaning as defined in the Plan. A copy of the Plan and the U.S. prospectus
for the Plan have been delivered to Grantee together with this Award Agreement.


2.Shareholder Status. Grantee shall have no rights as a shareholder of the
Company with respect to the shares of Stock subject to this RSU Award until such
shares have been issued pursuant to Section 3 of these Terms and Conditions.
Notwithstanding the generality of the foregoing, Grantee shall not be entitled
to vote any of the shares of Stock subject to this RSU Award, or otherwise
exercise any incidents of ownership with respect to such shares of Stock until
such shares have been issued pursuant to Section 3 of these Terms and Conditions
but shall be entitled to dividend equivalents with respect to dividends declared
on Stock and such dividend equivalents shall vest and be delivered in the same
manner as the shares of Stock subject to this RSU Award.


3.Vesting and Conditions to Issuance of Shares of Stock; Forfeiture.


(a)
Vesting and Conditions to Issuance of Shares of Stock. Except as otherwise
provided under these Terms and Conditions, Grantee’s interest in the shares of
Stock subject to this RSU Award shall vest and be issued immediately thereafter
in such increments and at such times as indicated in the Vesting Schedule set
forth in this Award Agreement and as provided in Section 17 of the Plan.



(b)
Forfeiture of Rights to Receive Unissued Shares of Stock.



(1)
If Grantee’s continuous employment or service relationship (including service as
an employee or as a consultant) with the Company terminates for any reason
whatsoever before his or her interest in all of the shares of Stock subject to
this RSU Award have vested and become issuable under Section 3(a), then Grantee
shall (except as provided in Section 17 of the Plan) forfeit his or her rights
to receive all of the remaining shares of Stock subject to this RSU Award that
have not vested and been issued as of the date Grantee’s employment or service
relationship with the Company so terminates; provided however, that upon
Grantee’s death, the interest of Grantee in the shares of Stock subject to this
RSU Award shall vest immediately and in full; and provided, further, that upon a
Life Event (as hereinafter defined) occurring, the






--------------------------------------------------------------------------------





interest of Grantee in the shares of Stock subject to this RSU Award shall vest
immediately as to a pro rata percentage of the non-vested shares of Stock
subject to this RSU Award and scheduled to vest on the next Scheduled Vesting
Date, with such proration based on the number of days during which Grantee was
continuously employed by the Company or provided services to the Company
beginning on the Grant Date, or if a Scheduled Vesting Date has occurred, the
most recent Scheduled Vesting Date, and ending on the next applicable Scheduled
Vesting Date, multiplied by the number of shares of Stock subject to this RSU
Award which were scheduled to vest on the next applicable Scheduled Vesting
Date. For purposes of these Terms and Conditions, a “Life Event” shall mean
Grantee’s Disability or Qualified Retirement. For purposes of these Terms and
Conditions, a “Qualified Retirement” shall occur upon Grantee’s voluntary
termination of employment from the Company or any Affiliate (including with any
employment with Wright Medical Group, Inc.) that employs Grantee, provided that
on the date of the Grantee’s voluntary termination of employment, Grantee is
sixty-five (65) years or older and Grantee has been continuously employed by the
Company or any Affiliate (including Wright Medical Group, Inc. from the date on
which Grantee became an employee thereof) that employs Grantee for five (5) or
more years.


(2)
Notwithstanding Section 3(b)(1), if Grantee’s employment with the Company
terminates before his or her interest in all of the shares of Stock subject to
this RSU Award have vested and become issuable under Section 3(a) but Grantee at
such time then becomes an independent consultant to the Company, Grantee’s
rights under these Terms and Conditions shall continue to vest in accordance
with Section 3(a) so long as Grantee continues to provide services to the
Company and such change in status does not constitute a “separation from
service” under Section 409A of the Code.



(3)
Except in instances where Grantee becomes an independent consultant to the
Company as provided in clause (2) above, Grantee’s employment termination date
shall mean the last day that Grantee actively performs services in an
employer-employee relationship for the Company, without regard to the reason for
Grantee’s cessation of service and without regard to any advance notice period
as may be otherwise provided under local law.



(c)
Affiliates. For purposes of these Terms and Conditions, any reference to the
Company shall include any Affiliate that employs






--------------------------------------------------------------------------------





Grantee, and a transfer of Grantee’s employment or service relationship between
the Company and any Affiliate of the Company or between any Affiliates of the
Company shall not be treated as a termination of employment or service
relationship under the Plan or these Terms and Conditions.


(d)
Effect of Actions Constituting Agreement Breach or Cause. If Grantee is
determined by the Committee, acting reasonably, to have breached, in any
material respect, the non-compete, non-solicitation of employees or
confidentiality provisions of Exhibit F to the employment agreement between
Wright Medical Group, Inc. and Grantee, dated as of October 1, 2015 and as in
effect on the Grant Date (the “Employment Agreement”), during or within one (1)
year after the termination of employment or other service with the Company,
irrespective of whether such breach or action or the Committee’s determination
occurs before or after termination of Grantee’s employment or other service with
the Company and irrespective of whether or not Grantee was terminated as a
result of such breach or his employment has been terminated for Cause (as
defined in the Employment Agreement) or his employment could have been
terminated for Cause, (i) all rights of Grantee under these Terms and Conditions
shall terminate and be forfeited without notice of any kind, and (ii) the
Committee in its discretion shall have the authority to rescind the unvested
portion of this RSU Award and to purchase from Grantee any vested and delivered
shares (including any dividend equivalents paid to Grantee). The total purchase
price for the purchased shares shall be the lesser of 1) the Fair Market Value
(as defined in the Plan) of each of the purchased shares on the date the
Company’s delivery of its written notice to Grantee exercising its right of
repurchase and 2) the Fair Market Value of each purchased share on the date that
such shares vested to the Grantee without regard to any election by Grantee
under Section 83(b) of the U.S. Internal Revenue Code. The total purchase price
shall be delivered to the Grantee against delivery of the certificates
evidencing the purchased shares no later than 30 days after the delivery of the
election notice by the Company. This Section 3(d) shall not apply following a
Change in Control (as defined in the Plan or the Employment Agreement). Pursuant
to and in accordance with the terms of the Plan, the Committee will exercise any
discretion under this Award Agreement reasonably and in good faith.



(e)
Clawback Policy. This RSU Award and the shares of Stock issuable pursuant to
this RSU Award are subject to forfeiture or clawback by the Company to the
extent required by law, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and the Sarbanes Oxley Act of 2002 and any implementing
rules and regulations promulgated thereunder, and pursuant to any forfeiture,
recoupment, clawback or similar policy of the Company, as such laws, rules,
regulations and policy may be in effect from time to time.






--------------------------------------------------------------------------------





By accepting this RSU Award, Grantee agrees and consents to the Company’s
application, implementation and enforcement of (a) any clawback / recoupment
policy and (b) any provision of applicable law relating to the cancellation,
recoupment, rescission or payback of compensation and expressly agrees that the
Company may take such actions as are necessary to effectuate the recoupment
policy (as applicable to Grantee) or applicable law without further consent or
action being required by Grantee. For purposes of the foregoing, Grantee
expressly and explicitly authorizes the Company to issue instructions, on
Grantee's behalf, to any brokerage firm and/or third party administrator engaged
by the Company to hold the Grantee's shares of Stock and other amounts acquired
under the Plan to re-convey, transfer or otherwise return such shares of Stock
and/or other amounts to the Company. To the extent that the terms of this Award
Agreement and the clawback / recoupment policy implemented to comply with any
law, rule or regulation regarding clawback or recoupment of compensation
conflict, the terms of the clawback / recoupment policy shall prevail.


(f)
Sale of Business Unit. The Committee, in connection with the sale of any
Affiliate, division or other business unit of the Company, may, within the
Committee’s discretion, take any or all of the following actions if this RSU
Award or the rights under this RSU Award will be adversely affected by such
transaction:



(1)
Accelerate the time Grantee’s interest in the shares of Stock subject to this
RSU Award will vest and be issued under Section 3(a), provided that any
acceleration of issuance will be handled in a manner which does not result in
the Grantee incurring a tax under Section 409A of the Internal Revenue Code, or



(2)    Provide for vesting after such sale or other disposition.


(g)
EU Age Discrimination Rules. If Grantee is a local national of and is employed
in a country that is a member of the European Union, this RSU Award and these
Terms and Conditions are intended to comply with the age discrimination
provisions of the EU Equal Treatment Framework Directive, as implemented into
local law (the “Age Discrimination Rules”). To the extent that a court or
tribunal of competent jurisdiction determines that any provision of these Terms
and Conditions is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its discretion, shall have the power and
authority to revise or strike such provision to the minimum extent necessary to
make it valid and enforceable to the full extent permitted under local law.



4.Change in Control. If there is a Change in Control of the Company (including,
subject to the terms of the Plan, a Change in Control as defined in the
Employment Agreement





--------------------------------------------------------------------------------





except to the extent that use of this definition would result in the Grantee
incurring a tax under Section 409A of the Internal Revenue Code), this RSU Award
shall be subject to the vesting and other provisions of Section 17 of the Plan
with respect to such Change in Control.


5.Issuance of Shares of Stock; Book-Entry or Stock Certificates.


(a)
Share Settlement. As soon as practicable, but not more than 30 days, after each
date as of which shares of Stock subject to this RSU Award become vested and
issuable pursuant to Section 3, the Company shall direct its transfer agent to
issue such number of shares of Stock in the name of Grantee or a nominee in book
entry; provided, however, that if the Grantee is a “specified employee,” as
described in Section 409A of the Code and determined by the Company, on the date
of his Qualified Retirement then issuance of the shares of Stock subject to this
RSU Award that become vested and issuable pursuant to Section 3 due to the
Grantee’s Qualified Retirement will be made within 30 days after the six-month
anniversary of the Grantee’s termination of employment.



(b)
Cash Settlement. Notwithstanding anything in these Terms and Conditions to the
contrary, the Company may, in its discretion, settle all or a portion of this
RSU Award in the form of a cash payment to the extent settlement in shares of
Stock is prohibited under Applicable Law, with such cash payment being
determined based on the Fair Market Value of such shares of Stock.
Alternatively, the Company may, in its discretion, settle all or a portion of
this RSU Award in the form of shares of Stock but require an immediate sale of
such shares of Stock (in which case, these Terms and Conditions shall give the
Company the authority to issue sales instructions on Grantee’s behalf). In all
events such settlements shall be made or paid in the time period set forth in
Section 5(a) for Shares.



(c)
Repatriation; Compliance with Laws. As a condition of the award of this RSU
Award, Grantee agrees to repatriate all payments attributable to the RSU Award
in accordance with local foreign exchange rules and regulations in Grantee’s
country of residence (and country of employment, if different). In addition,
Grantee agrees to take any and all actions, and consents to any and all actions
taken by the Company and its Affiliates, as may be required to allow the Company
and its Affiliates to comply with local laws, rules and regulations in Grantee’s
country of residence (and country of employment, if different). Finally, Grantee
agrees to take any and all actions that may be required to comply with his or
her personal legal and tax obligations under local laws, rules and regulations
in Grantee’s country of residence (and country of employment, if different).



6.Non-Transferable. The RSU Award may not be assigned, transferred, pledged or
hypothecated in any manner other than by will or the laws of descent or
distribution.


7.Other Laws. The Company shall have the right to refuse to issue to Grantee or
transfer shares of Stock subject to this RSU Award if the Company, acting in its
discretion,





--------------------------------------------------------------------------------





determines that the issuance or transfer of such shares of Stock would
constitute a violation by Grantee or the Company of any applicable law or
regulation.


8.Income Tax and Social Insurance Contributions Withholding.


(a)
Regardless of any action the Company takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
other than a violation of these Terms and Conditions by the Company or an
Affiliate (“Tax-Related Items”), Grantee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSU Award, including the award of the RSU Award, the vesting
of the RSU Award, and the settlement of the RSU Award; and (ii) does not commit
to structure the terms of the RSU Award or any aspect of the RSU Award to reduce
or eliminate Grantee’s liability for Tax-Related Items. If Grantee becomes
subject to taxation in more than one country between the Grant Date and the date
of any relevant taxable or tax withholding event, as applicable, Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one country.



(b)
Prior to any relevant taxable or tax withholding event, as applicable, Grantee
will pay or make adequate arrangements satisfactory to the Company to satisfy
all Tax-Related Items.



(1)
In this regard, by accepting this RSU Award, Grantee hereby elects, effective on
the date Grantee accepts this RSU Award, to sell shares of Stock issued in
respect of this RSU Award in an amount determined in accordance with this
Section and to allow the Agent (as defined below) to remit the cash proceeds of
such sales to the Company as more specifically set forth below (a “Sell to
Cover”) to permit Grantee to satisfy all Tax-Related Items to the extent the Tax
Related Items are not otherwise satisfied pursuant to Section 8(b)(2), and in
furtherance of the foregoing, hereby appoints Bank of America Merrill Lynch or
any stock plan service provider or brokerage firm designated by the Company for
such purpose (the “Agent”) as Grantee’s Agent, and authorizes the Agent, to:



(A)
Sell on the open market at the then prevailing market price(s), on Grantee’s
behalf, as soon as practicable on or after the date on which the shares of Stock
are delivered to Grantee pursuant to Section 5(a) in connection with the vesting
of this RSU Award, the minimum number of shares of Stock (rounded up to the next
whole number) sufficient to generate proceeds to cover the Tax-Related Items
that is not otherwise satisfied pursuant to Section 8(b)(2) and all






--------------------------------------------------------------------------------





applicable fees and commissions due to, or required to be collected by, the
Agent;


(B)
Remit directly to the Company or any Affiliate the cash amount necessary to
cover the Tax-Related Items;



(C)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (A) above; and



(D)
Remit any remaining funds to Grantee.

 
(2)
Alternatively, if any Tax Related Items remain due after the application of
clause 8(b)(1) above, Grantee authorizes the Company, at its discretion, to
satisfy the obligations with regard to all Tax-Related Items by withholding
whole shares of Stock from the shares of Stock issued or otherwise issuable to
Grantee in connection with this RSU Award at Fair Market Value equal to the
amount of the Tax-Related Items and if any deficit remains that is attributable
to the fact that only whole shares are withheld, requiring Grantee to pay the
deficit to the Company or withholding the amount from other current cash
compensation due to Grantee; provided, however, that the number of such shares
of Stock and cash so withheld and paid shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.



(3)
If the Company over-withholds, Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in shares of Stock. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Stock, for tax purposes, Grantee will be deemed to
have been issued the full number of shares of Stock subject to the vested RSU
Award notwithstanding that a number of the shares of Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
Grantee’s participation in the Plan. The Company may refuse to issue or deliver
shares of Stock to Grantee if Grantee fails to comply with its obligations in
connection with the Tax-Related Items.



(c)
Grantee acknowledges that the authorization and instruction to the Agent set
forth in Section 8(b)(1)(A) above to sell shares of Stock to cover the
Tax-Related Items is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and to be interpreted to comply with
the requirements of Rule 10b5-1(c) under the Exchange Act (regarding trading of
the Company’s securities on the basis of material nonpublic






--------------------------------------------------------------------------------





information) (a “10b5-1 Plan”). This 10b5-1 Plan is being adopted to permit
Grantee to sell a number of shares of Stock issued upon settlement of vested RSU
Award sufficient to pay the Tax-Related Items. Grantee hereby authorizes the
Company and the Agent to cooperate and communicate with one another to determine
the number of shares of Stock that must be sold pursuant to this Section to
satisfy Grantee’s obligations hereunder.


Grantee acknowledges that the Agent is under no obligation to arrange for the
sale of shares of Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to Grantee’s account. Grantee further acknowledges that Grantee will be
responsible for all brokerage fees and other costs of sale, and Grantee agrees
to indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. Grantee acknowledges that it may not be
possible to sell shares of Stock during the term of this 10b5-1 Plan due to (a)
a legal or contractual restriction applicable to Grantee or to the broker, (b) a
market disruption, (c) rules governing order execution priority on the NASDAQ or
other exchange where the shares of Stock may be traded, (d) a sale effected
pursuant to this 10b5-1 Plan that fails to comply (or in the reasonable opinion
of the Agent’s counsel is likely not to comply) with the Securities Act, or (e)
if the Company determines that sales may not be effected under this 10b5-1 Plan.
In the event of the Agent’s inability to sell shares of Stock, Grantee, will
continue to be responsible for the Tax-Related Items.


Grantee hereby agrees to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. Grantee acknowledges that this
10b5-1 Plan is subject to the terms of any policy adopted now or hereafter by
the Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 8(b)(1)(A) and this 10b5-1 Plan.


This 10b5-1 Plan shall terminate not later than the date on which all
Tax-Related Items arising from the vesting of this RSU Award and the related
issuance of shares of Stock have been satisfied.


(d)     The Company agrees that Section 17.5 of the Plan shall not apply to
Grantee and instead the treatment of the Shares subject to the RSU Award
hereunder shall be governed by Exhibit H to the Employment Agreement.


9.
Data Privacy Consent. Pursuant to applicable personal data protection laws, the
Company hereby notifies Grantee of the following in relation to Grantee’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s award of the RSU Award and Grantee’s participation in
the Plan. The collection, processing and transfer of Grantee’s personal data is
necessary for the Company’s administration of the Plan and Grantee’s
participation in the Plan. Grantee’s denial and/or objection to the collection,






--------------------------------------------------------------------------------





processing and transfer of personal data may affect Grantee’s participation in
the Plan. As such, Grantee voluntarily acknowledges and consents (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.


The Company holds certain personal information about Grantee, including
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all equity awards or any other entitlement to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in Grantee’s favor, for the purpose
of managing and administering the Plan (“Data”). The Data may be provided by
Grantee or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Grantee’s country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for Grantee’s
participation in the Plan.


The Company will transfer Data as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the Plan. These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. Grantee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Grantee’s behalf to a broker or other
third party with whom Grantee may elect to deposit any shares of Stock acquired
pursuant to the Plan.


Grantee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and Grantee’s participation in the Plan. Grantee may seek to exercise
these rights by contacting Grantee’s local HR manager or the Company’s Human
Resources Department.


10.No Right to Continue Employment or Service. None of the Plan, this Award
Agreement, or any related material shall give Grantee the right to remain
employed by the Company or any Affiliate or to continue in the service of the
Company or any Affiliate in any other capacity.







--------------------------------------------------------------------------------





11.Venue. For purposes of litigating any dispute that arises under this RSU
Award or these Terms and Conditions, the parties hereby submit to and consent to
the jurisdiction of the State of Tennessee, agree that such litigation shall be
conducted in the courts of Shelby County, Tennessee, or the federal courts for
the United States for the Western District of Tennessee.


12.Binding Effect. This Award Agreement shall be binding upon the Company and
Grantee and their respective heirs, executors, administrators and successors.


13.Headings and Sections. The headings contained in these Terms and Conditions
are for reference purposes only and shall not affect in any way the meaning or
interpretation of these Terms and Conditions. All references to sections herein
shall be to sections of these Terms and Conditions unless otherwise expressly
stated as part of such reference.


14.Nature of the Grant. In accepting this RSU Award, Grantee acknowledges that:


(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
in its discretion at any time, unless otherwise provided in the Plan or these
Terms and Conditions;



(b)
except as otherwise provided in the Employment Agreement, the RSU Award is
voluntary and occasional and does not create any contractual or other right to
receive a future RSU Awards, or benefits in lieu of a RSU Award, even if the RSU
Award has been granted repeatedly in the past;



(c)
all decisions with respect to future RSU Awards, if any, will be at the
discretion of the Company;



(d)
Grantee is voluntarily participating in the Plan;



(e)
the RSU Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event shall be
considered as compensation for, or relating in any way to, past services for the
Company;



(f)
in the event that Grantee is not an employee of the Company, the RSU Award will
not be interpreted to form an employment contract or relationship with the
Company;



(g)
the future value of the underlying shares of Stock subject to this RSU Award is
unknown and cannot be predicted with certainty and if Grantee vests in the RSU
Award and is issued the shares of Stock, the value of those shares may increase
or decrease;



(h)
neither the Company, nor any Affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between the local currency of






--------------------------------------------------------------------------------





Grantee's country of residence and the U.S. dollar that may affect the value of
the RSU Award or of any amounts due to Grantee pursuant to the settlement of the
RSU Award or the subsequent sale of any shares of Stock acquired upon settlement
of the RSU Award;


(i)
in consideration of the award of the RSU Award, no claim or entitlement to
compensation or damages shall arise from termination of the RSU Award or
diminution in value of the RSU Award or shares of Stock acquired upon vesting of
the RSU Award resulting from termination of Grantee’s employment or service by
the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and Grantee irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Award
Agreement, Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;



(j)
in the event of termination of Grantee’s employment or service (whether or not
in breach of local labor laws), Grantee’s right to receive the RSU Award and
vest in the RSU Award under the Plan, if any, will terminate effective as of the
date that Grantee is no longer actively employed or providing service and will
not be extended by any notice period mandated under local law (e.g., active
employment or service would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of
Grantee’s employment or service (whether or not in breach of local labor laws),
Grantee’s right to vest in the RSU Award after such termination, if any, will be
measured by the date of termination of Grantee’s active employment or service
and will not be extended by any notice period mandated under local law; the
Committee shall have the discretion to determine when Grantee is no longer
actively employed or providing service for purposes of his or her RSU Award;



(k)
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Grantee’s participation in the
Plan, or Grantee’s acquisition or sale of the underlying shares of Stock; and



(l)
Grantee is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan or the RSU Award.



15.Private Placement. If Grantee is resident and/or employed outside of the
United States, the RSU Award is not intended to be a public offering of
securities in Grantee’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law), and the RSU Award is not subject to the supervision of the
local securities authorities.







--------------------------------------------------------------------------------





16.Insider Trading/Market Abuse Laws. Grantee's country of residence may have
insider trading and/or market abuse laws that may affect the Grantee's ability
to acquire or sell shares of Stock under the Plan during such times Grantee is
considered to have "inside information" (as defined in the laws in Grantee's
country of residence). These laws may be the same or different from any Company
insider trading policy. Grantee acknowledges that it is Grantee's responsibility
to be informed of and compliant with such regulations, and Grantee is advised to
consult with Grantee's personal advisors for additional information.


17.Electronic Delivery. The Company may, in its discretion, decide to deliver
any documents related to the RSU Award to Grantee under the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


18.English Language. If Grantee is resident and/or employed outside of the
United States, Grantee acknowledges and agrees that it is Grantee’s express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the RSU Award,
be drawn up in English. If Grantee has received this Award Agreement, the Plan
or any other documents related to the RSU Award translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the meaning of the English version shall control.


19.Addendum. Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSU Award shall be subject to any special terms and conditions for
Grantee’s country of residence (and country of employment, if different), as are
forth in the applicable Addendum to these Terms and Conditions. Further, if
Grantee transfers residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions, the special terms and conditions for
such country will apply to Grantee to the extent the Company determines, in its
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules, and regulations or to
facilitate the operation and administration of the RSU Award and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate Grantee’s transfer). Any applicable Addendum shall
constitute part of the Terms and Conditions.


20.Additional Requirements. The Company reserves the right to impose other
requirements on the RSU Award, any payment made pursuant to the RSU Award, and
Grantee’s participation in the Plan, to the extent the Company determines, in
its discretion, that such other requirements are necessary or advisable in order
to comply with local laws, rules, and regulations or to facilitate the operation
and administration of the RSU Award and the Plan. Such requirements may include
(but are not limited to) requiring Grantee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.


21.Section 409A. This RSU Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), shall be
construed and administered consistent with such intention. A termination of
employment under this RSU Award shall not be deemed to have occurred unless such
termination constitutes a “separation from service” under Section 409A of the
Code and, in such case, references to a termination of employment shall mean
“separation from service.” A Disability under Section 3(b)(1) must constitute a
“disability” under Section 409A of the Code. To the extent this RSU Award
constitutes





--------------------------------------------------------------------------------





a deferral of compensation subject to Section 409A of the Code and if there is a
change in the time of payment upon a Change in Control, then, solely for
purposes of applying such change in the time of payment, a Change in Control
shall be deemed to have occurred only if the event would also constitute a
change in ownership or effective control of, or a change in ownership of a
substantial portion of the assets of, the Company under Section 409A of the
Code.




[Remainder of page intentionally left blank]





















































































--------------------------------------------------------------------------------





WRIGHT MEDICAL GROUP N.V.
2017 EQUITY AND INCENTIVE PLAN


ADDENDUM TO
THE TERMS AND CONDITIONS


In addition to the provisions of the Wright Medical Group N.V. 2017 Equity and
Incentive Plan, as such plan may be amended from time to time (the “Plan”), and
the Restricted Stock Unit Award Agreement (the “Award Agreement”), the RSU Award
is subject to the following additional terms and conditions as set forth in this
addendum to the Terms and Conditions to the extent Grantee resides and/or is
employed in one of the countries addressed herein (the “Addendum”). All defined
terms as contained in this Addendum shall have the same meaning as set forth in
the Plan and the Award Agreement. To the extent Grantee transfers residence
and/or employment to another country, the special terms and conditions for such
country as reflected in this Addendum (if any) will apply to Grantee to the
extent the Company determines, in its discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the operation and administration
of the RSU Award and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate Grantee’s
transfer).


AUSTRALIA


1.    Compliance with Law. Notwithstanding anything to the contrary in the Award
Agreement or the Plan, Grantee shall not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth) (the "Act"), any other provision of the Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits.


BRAZIL


1.    Commercial Relationship. Grantee expressly recognizes that Grantee’s
participation in the Plan and the Company’s grant of the RSU Award does not
constitute an employment relationship between Grantee and the Company. Grantee
has been granted the RSU Award as a consequence of the commercial relationship
between the Company and the local Affiliate in Brazil that employs Grantee, and
the local Affiliate in Brazil is Grantee’s sole employer. Based on the
foregoing, (a) Grantee expressly recognizes the Plan and the benefits Grantee
may derive from participation in the Plan do not establish any rights between
Grantee and the local Affiliate in Brazil, (b) the Plan and the benefits Grantee
may derive from participation in the Plan are not part of the employment
conditions and/or benefits provided by the local Affiliate in Brazil, and
(c) any modifications or amendments of the Plan by the Company, or a termination
of the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of Grantee’s employment with the local Affiliate in Brazil.


2.    Extraordinary Item of Compensation. Grantee expressly recognizes and
acknowledges that Grantee’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as Grantee’s free
and voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Award Agreement, and this Addendum. As such, Grantee
acknowledges and agrees that the Company may, in its discretion, amend and/or
discontinue Grantee’s participation in the Plan at any time and without any
liability.





--------------------------------------------------------------------------------





The value of the RSU Award is an extraordinary item of compensation outside the
scope of Grantee’s employment contract, if any. The RSU Award is not part of
Grantee’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the local Affiliate in Brazil.


BY SIGNING BELOW, GRANTEE ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE PROVISIONS
OF THE TERMS AND CONDITIONS, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.


CANADA


1.Settlement in Shares of Stock. Notwithstanding anything to the contrary in the
Terms and Conditions or the Plan, the RSU Award shall be settled only in shares
of Stock (and may not be settled via a cash payment).


2.Effective Date of Termination. Notwithstanding any language to the contrary
set forth in the Award Agreement, for purposes of vesting under the RSU Award,
the Grantee’s employment will be considered terminated the date that the Grantee
is no longer actively providing services (unless the Grantee is on a leave of
absence approved by the Company), regardless of any notice period or period of
pay in lieu of such notice required under applicable statutory law, regulatory
law and/or common law; the Company shall have the discretion to determine when
Grantee is no longer actively providing services for purposes of the RSU Award.


FRANCE


1.    Nature of the Award. The RSU Award is not granted under the French
specific regime provided by Articles L225-177-1 and seq. of the French
commercial code.
2.    English Language. Grantee acknowledges and agrees that it is Grantee’s
express intent that the Terms and Conditions, the Award Agreement, the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the RSU Award, be drawn up in English. If Grantee has
received the Terms and Conditions, the Award Agreement, the Plan or any other
documents related to the RSU Award translated into a language other





--------------------------------------------------------------------------------





than English, and if the meaning of the translated version is different than the
English version, the English version will control.
Le Bénéficiaire reconnaît et accepte que c’est son intention expresse que les
Termes et Conditions, le Certificat d’Attribution d’Actions, le Plan et tous
autres documents exécutés, avis donnés et procédures judiciaires intentées dans
le cadre de l’Attribution d’Actions soient rédigés en anglais. Si le
Bénéficiaire a reçu les Termes et Conditions, le Certificat d’Attribution
d’Actions, le Plan ou tous autres documents relatifs à l’Attribution d’Actions
dans une autre langue que l’anglais et si la signification de la version
traduite est différente de la version anglaise, la version anglaise prévaudra.
BY SIGNING BELOW, GRANTEE ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE PROVISIONS
OF THE TERMS AND CONDITIONS, THE AWARD AGREEMENT, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF WRIGHT AS SOON AS REASONABLY POSSIBLE BUT NO LATER THAN 10 DAYS
AFTER THE GRANT DATE.


HONG KONG


1.    IMPORTANT NOTICE. WARNING: The contents of the Award Agreement, the
Addendum, the Plan, and all other materials pertaining to the RSU Award and/or
the Plan have not been reviewed by any regulatory authority in Hong Kong.
Grantee is hereby advised to exercise caution in relation to the offer
thereunder. If Grantee has any doubts about any of the contents of the aforesaid
materials, Grantee should obtain independent professional advice.
2.    Nature of the Plan. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the RSU Award shall be null and void.
3.    Settlement in Shares of Stock. Notwithstanding anything to the contrary in
the Terms and Conditions or the Plan, the RSU Award shall be settled only in
shares of Stock (and may not be settled via a cash payment).





--------------------------------------------------------------------------------





4.    Wages. The RSU Award and the shares of Stock subject to the RSU Award do
not form part of Grantee’s wages for the purposes of calculating any statutory
or contractual payments under Hong Kong law.


NETHERLANDS
1.    Waiver of Termination Rights. As a condition to the award of the RSU
Award, Grantee hereby waives any and all rights to compensation or damages as a
result of the termination of Grantee’s employment with the Company or any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Plan, or (b)
Grantee ceasing to have rights under, or ceasing to be entitled to any awards
under the Plan as a result of such termination.


UNITED KINGDOM


1.    Income Tax and Social Insurance Contribution Withholding. The following
provisions shall replace Section 8 of the Terms and Conditions:


(a)    Regardless of any action the Company takes with respect to any or all
income tax and primary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant or vesting of the RSU Award, or the release or assignment
of the RSU Award for consideration, or the receipt of any other benefit in
connection with the RSU Award (“Tax-Related Items”), Grantee acknowledges that
the ultimate liability for all Tax-Related Items legally due by Grantee is and
remains Grantee’s responsibility and that the Company: (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSU Award, including the award of the RSU
Award,, the vesting of the RSU Award, the settlement of the vested RSU Award,
the subsequent sale of any shares of Stock acquired pursuant to the RSU Award,
and the receipt of any dividends or dividend equivalents; and (ii) does not
commit to structure the terms of the RSU Award or any aspect of the RSU Award to
reduce or eliminate Grantee’s liability for Tax-Related Items. If Grantee
becomes subject to taxation in more than one country between the Grant Date and
the date of any relevant taxable or tax withholding event, as applicable,
Grantee acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one country.
(b)    As a condition of settling the RSU Award following the date of vesting,
the Company shall be entitled to withhold and Grantee agrees to pay, or make
adequate arrangements satisfactory to the Company to satisfy, all obligations of
the Company to account to HM Revenue & Customs (“HMRC”) for any Tax-Related
Items. In this regard, Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by Grantee from any salary/wages or other cash
compensation paid to Grantee by the Company. Alternatively, or in addition, if
permissible under local law, Grantee authorizes the Company, at its discretion
and pursuant to such procedures as it may specify from time to time, to satisfy
the obligations with regard to all Tax-Related Items legally payable by Grantee
by one or a combination of the following: (i) withholding otherwise deliverable
shares of Stock; (ii) arranging for the sale of shares of Stock otherwise
deliverable to Grantee (on Grantee’s behalf and at Grantee’s direction pursuant
to this authorization); or (iii) withholding from the proceeds of the sale of
any shares of Stock acquired upon the vesting of the RSU Award. If the
obligation for Tax-Related Items is satisfied by withholding a number of whole
shares of Stock as described herein, Grantee shall be deemed to have been issued
the full number of whole shares of Stock issued upon vesting of the RSU





--------------------------------------------------------------------------------





Award, notwithstanding that a number of shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
RSU Award.
(c)    If, by the date on which the event giving rise to the Tax-Related Items
occurs (the “Chargeable Event”), Grantee has relocated to a country other than
the United Kingdom, Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one country, including
the United Kingdom. Grantee also agrees that the Company may determine the
amount of Tax-Related Items to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right which Grantee may have
to recover any overpayment from the relevant tax authorities.
(d)    Grantee shall pay to the Company any amount of Tax-Related Items that the
Company may be required to account to HMRC with respect to the Chargeable Event
that cannot be satisfied by the means previously described. If payment or
withholding is not made within 90 days after the end of the UK tax year in which
the Chargeable Event occurs or such other period specified in section 222(1)(c)
of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”),
Grantee agrees that the amount of any uncollected Tax-Related Items shall
(assuming Grantee are not a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), constitute a loan owed by Grantee to the Company, effective on the Due
Date. Grantee agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company may
recover it at any time thereafter by any of the means referred to above. If any
of the foregoing methods of collection are not allowed under applicable laws or
if Grantee fails to comply with Grantee’s obligations in connection with the
Tax-Related Items as described in this section, the Company may refuse to
deliver any shares of Stock acquired under the Plan.
2.    Exclusion of Claim. Grantee acknowledges and agrees that Grantee will have
no entitlement to compensation or damages in consequence of the termination of
Grantee’s employment with the Company for any reason whatsoever and whether or
not in breach of contract, insofar as such entitlement arises or may arise from
Grantee’s ceasing to have rights under or to be entitled to vesting of the RSU
Award as a result of such termination, or from the loss or diminution in value
of the RSU Award. Upon the award of the RSU Award, Grantee shall be deemed to
have irrevocably waived any such entitlement.


* * * * *


WRIGHT MEDICAL GROUP N.V.




By:     ____________________________
Name:
Title:
* * * * *







--------------------------------------------------------------------------------





Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the RSU Award
subject to all of the terms and provisions hereof and thereof. Grantee has
reviewed this Award Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel and fully understands all provisions
of this Award Agreement and the Plan. Grantee also acknowledges receipt of the
U.S. prospectus for the Plan.


Dated:__________________________
Signed:_______________________________
 
 
 
Name:________________________________
 
 
 
Address:______________________________
 
__________________________________________________
 
__________________________________________________










